ORDER

The Court having considered the Joint Petition for Suspension by Consent filed by the Petitioner and the Respondent, it is this 21st day of June, 1999
ORDERED by the Court of Appeals of Maryland that the Petition be and it is hereby granted. Carolyn C. Eaglin be and she is hereby suspended from the practice of law for a period of sixty (60) days effective July 25, 1999 and ending September 22, 1999, Reinstatement is to be conditioned on her prior payment of costs to the Attorney Grievance Commission of Maryland in the sum of $2,226.52 and her filing a verified statement with Bar Counsel in accordance with Maryland Rule 16-713a2. It is further,
ORDERED, that the clerk of this Court shall remove the name of Carolyn C. Eaglin from the register of attorneys in this Court and certify that fact to the Clients’ Security Trust Fund and the clerk of all judicial tribunals in this state in accordance with Maryland Rule 16-713.